NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF NEW YORK MELLON, a New                   No.   16-36032
York banking corporation,
                                                 D.C. No. 2:16-cv-00077-TSZ
                Plaintiff-Appellee,

 v.                                              MEMORANDUM*

SCOTT ERIK STAFNE, an individual;
MAYUMI OHATA STAFNE, in her
capacity as the personal representative of the
estate of Todd Stafne,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                          Submitted September 3, 2020**
                              Seattle, Washington

Before: McKEOWN and VANDYKE, Circuit Judges, and CALDWELL,***
District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Karen K. Caldwell, United States District Judge for
the Eastern District of Kentucky, sitting by designation.
      Scott Stafne and the Estate of Todd Stafne appeal the district court’s grant of

summary judgment to the Bank of New York Mellon (“BNYM”) in a judicial

foreclosure action. The parties are familiar with the facts and we do not repeat

them here. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      We review de novo the district court’s determination of subject matter

jurisdiction. U.S. ex rel. Solis v. Millennium Pharm., Inc., 885 F.3d 623, 625 (9th

Cir. 2018). The district court had jurisdiction to hear the case. Stafne challenges

BNYM counsel’s ability to bring the case, but far from having “no relationship at

all” to their clients, Kowalski v. Tesmer, 543 U.S. 125, 131 (2004), the district

court found any suggestion that BNYM’s attorneys did not actually represent

BNYM to be so lacking in merit as to be frivolous. The same description applies

to Stafne’s argument that a missing definite article in “Bank of New York Mellon”

renders the litigant fictitious, depriving the court of jurisdiction. His argument that

the senior district judge who heard his case was a “retired judge” merely “acting as

an Article III judge in this case,” is without merit. Senior judges “are, of course,

life-tenured Article III judges.” Nguyen v. United States, 539 U.S. 69, 72 (2003).

      Stafne has waived his argument as to party substitution by failing to raise it

in his opening brief, see In Re J.T. Thorpe, Inc., 870 F.3d 1121, 1124 (9th Cir.

2017), and did not preserve his argument regarding the timing of the sale of his

loan to BNYM by failing to raise it in opposition to summary judgment, Shakur v.


                                           2
Schriro, 514 F.3d 878, 892 (9th Cir. 2008).

         We review de novo the district court’s grant of summary judgment. Branch

Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2017). The

quitclaim deed to Todd Stafne, executed after the deed of trust, could not stave off

foreclosure, as it was subject to BNYM’s lien on the property. A quitclaim deed

conveys “only the grantor’s interest, subject to valid title claims and

encumbrances.” United States v. Spahi, 177 F.3d 748, 751–52 (9th Cir. 1999)

(citing Thorstad v. Fed. Way Water & Sewer Dist., 870 P.2d 1046, 1048 (Wash.

Ct. App. 1994)). The district court therefore properly granted summary judgment

to BNYM, and in doing so rightly dismissed Appellants’ counterclaims. The

Estate of Todd Stafne’s reliance on a separate state court case relating to the

property’s boundaries, notwithstanding its issuance after the district court’s

judgment in this case, is unavailing, and Appellants’ other arguments are without

merit.

         AFFIRMED.1




1
 Appellant’s Motion to Take Judicial Notice of Findings of Fact and Stipulated
Conclusions of Law (Dkt. 64) and Appellant’s Motion for Miscellaneous Relief
(Dkt. 93) are denied.

                                          3